DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the amendment and comments submitted 8/25/2022.
Claims 10-12, 14, 15, 19-21, and 26 have been amended for relative term.
Claims 1-9 have been cancelled.
Claims 27-29 are withdrawn.
Claims 30 and 31 have been added; support for the claim 30 is found in [0047], and support for the claim 31 is found in [0057 - 0059], of the instant specification.
Claims 10 - 31 are currently pending.


	Claim Rejections - 35 USC § 112
In light of the amendments the rejections of claims 10-12, 14, 15, 19-21, and 26 are withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 14, 15, 17-22, 26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kyu et al. (KR2013/0000617A, machine translation), as evidence by Methods of Image Edge Detection.

	As to claim 10, Kyu discloses a method for manufacturing an electrode assembly (Apparatus 300 for manufacturing an electrode stack [0036]), 
the method comprising: a unit cell grasping step of moving a movable gripper to grasp (scara robot 314 has a pick-up member 316 [0041]) a unit cell comprising an electrode and a separator (A scara robot 314 provided on the first and second magazines 311a and 311b and sequentially supplying the plurality of first and second electrodes 310a and 310b onto the separator 330 [0038]); 
	a vision measurement step of vision-measuring a full width value of the unit cell 
(See ... first aligning camera 380a photographs the first image of the first electrode [0041] ... controller receives the first image and confirms first image information (e.g., X, Y, and coordinate values) corresponding to the first image. [0042] Where X, Y coordinates of an image provide the width value. ).; 
	an input step of determining a width difference between the full width value of the unit cell and a set width value stored in a memory (The controller then compares the first coordinate information (e.g., X, Y, and coordinate values) on the separator 330 on which the first electrode 310a is to be transferred with the difference value (i.e., Coordinate value), the first coordinate information on the separator 330 to which the first electrode 310a is to be transferred is previously stored in the controller 
[0042])., and moving the unit cell by the movable gripper while taking into account the width difference to seat the unit cell on the separation film (The controller controls the SCARA robot 314 to transfer the first electrode 310a by the first alignment coordinate value. [0042])
	It should be noted the seating of a unit cell is an obvious alternative to the 
seating of an electrode on the separation sheet and the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

	As to claim 11, Kyu discloses a method for manufacturing an electrode assembly and further teaches the vision measurement step, a position of an end of an outermost electrode of the unit cell in a full width direction is detected (See ... first aligning camera 380a photographs the first image of the first electrode [0041] ... controller receives the first image and confirms first image information (e.g., X, Y, and coordinate values) corresponding to the first image. [0042]) Where X, Y coordinates of an image provide the width value and the outermost end as the X,Y coordinate of an image would represent an edge detection [Methods of Image Edge Detection, introduction].

	As to claim 12, Kyu discloses a method for manufacturing an electrode assembly and further teaches the vision measurement step further includes vision- measuring an angle between a line of the end of the outermost electrode of the unit cell in the full width direction and an axis perpendicular to a folding progressing direction of the separation film. 
	The limitation describes a corner or right angle, defined by perpendicular lines, of the electrode as illustrated below and as such is provided within an X, Y coordinate framework [0042].

    PNG
    media_image1.png
    652
    1000
    media_image1.png
    Greyscale

(Fig. 1)
	As to claim 14, Kyu discloses a method for manufacturing an electrode assembly and further teaches the vision measurement step further comprises vision-measuring a full length value of the unit cell (See ... corresponding to the first and third images (e.g., X, Y, and coordinate values) and the controller then determines the first and third coordinate information (e.g., X, Y, and Y [0059]) Where the additional Y coordinate would provide a length value; 
	and the input step further comprises determining a length difference between the full length value of the unit cell and a set length value stored in a memory (Controller then determines the first and third coordinate information (e.g., X, Y, and Y) on the first and second separators 330a, 330b, to which the first and third electrodes 310a, 
(I.e., the first and third alignment coordinate values) of the difference value. 
[0059]), 
	and moving the unit cell by the movable gripper while taking into account the length difference to seat the unit cell on the separation film (The controller controls the first and second. scara robots 314a and 314b to move the first and third electrodes 310a and 310c by the first and third alignment coordinate values, respectively [0059]) 

	As to claim 15, Kyu discloses a method for manufacturing an electrode assembly and further teaches the vision measurement step further includes vision- measuring an angle between a line of the end of the outermost electrode of the unit cell in the full width direction and an axis perpendicular to a folding progressing direction of the separation film. 
	The limitation describes a corner or right angle, defined by perpendicular lines, of the electrode as illustrated below and as such is provided within an X, Y coordinate framework [0042], as shown in Fig. 1.

    PNG
    media_image1.png
    652
    1000
    media_image1.png
    Greyscale

(Fig. 1)
	As to claim 17, Kyu discloses a method for manufacturing an electrode assembly and further teaches the vision measurement step includes performing the vision-measuring with a vision device. (Alignment cameras 380a, 380b, 380c, and 380d may be implemented as a vision camera. [0051]).

	As to claim 18, Kyu discloses a method for manufacturing an electrode assembly and further teaches the vision device is a camera, an x-ray machine, or a computer tomography machine. (Alignment cameras 380a, 380b, 380c, and 380d may be implemented as a vision camera. [0051]) 

	As to claim 19, Kyu discloses a method for manufacturing an electrode assembly and further teaches in the input step, a control unit calculates an input moving amount of the movable gripper based on the measured full width value of the unit cell (Controller receives the first image and confirms first image information (e.g., X, Y, and coordinate values) corresponding to the first image [0042]), providing width coordinate. The controller then compares the first coordinate information (e.g., X, Y, and coordinate values) on the separator 330 on which the first electrode 310a is to be transferred with the difference value (i.e., Coordinate value). [0042]) and reflects the calculated input moving amount to move the movable gripper to seat the unit cell on the separation film. (The controller controls the SCARA robot 314 to transfer the first electrode 310a by the first alignment coordinate value.[0042]).

	As to claim 20, Kyu discloses a method for manufacturing an electrode assembly and further teaches in the input step, the control unit receives an image signal (Controller receives the first image, [0042]), 
	which is vision-measured in the vision measurement step, to extract the full width value of the unit cell (confirms first image information (e.g., X, Y, and coordinate values) corresponding to the first image [0042]), compares the set width value stored in the memory with the extracted full width value to correct the input moving amount of movable gripper (Controller then compares the first coordinate information (e.g., X, Y, and coordinate values on the separator 330 on which the first electrode 310a is to be transferred with the difference value (i.e., Coordinate value). In this case, the first coordinate information on the separator 330 to which the first electrode 310a is to be transferred is previously stored in the controller. [0042]), 
	and control the movement of the movable gripper according to the corrected input moving amount. (The controller controls the SCARA robot 314 to transfer the first electrode 310a by the first alignment coordinate value.[0042])

	As to claim 21, Kyu discloses a method for manufacturing an electrode assembly and further teaches the vision measurement step (first(380a) and second align(380b) cameras [Abstract]), the unit cell grasping step (A scara robot(314) [Abstract]), and the input step are repeatedly performed to sequentially seat the unit cells on the separation film (Scara robot sequentially supplying the plurality of first and second electrodes onto the separator [0019]), 
	and wherein, in the input steps, the control unit corrects the input moving amount of the movable gripper to correspond to the full width value of each of the unit cell, (The controller then compares the first coordinate information ( e.g., X, Y, and coordinate values) on the separator 330 on which the first electrode 310a is to be transferred with the difference value (i.e., Coordinate value), the first coordinate information on the separator 330 to which the first electrode 310a is to be transferred is previously stored in the controller ... [0042]
	whenever the unit cells are input, thereby seating the unit cells on the separation film so that gaps corresponding to gap values of the unit cells, which are stored in the memory, are formed.(The controller controls the SCARA robot 314 to transfer the first electrode 310a by the first alignment coordinate value. [0042]) Where the alignment coordinate value serves as the gap value.

	As to claim 22, Kyu discloses a method for manufacturing an electrode assembly and further teaches the vision measurement step (Aligning cameras 380a and 380b [Abstract]), the unit cell grasping step (Scara robot 314 [Abstract]), and the input step are repeatedly performed to sequentially seat the unit cells on the separation film (Controller receives the first image and confirms first image information (e.g., X, Y, and coordinate values) corresponding to the first image. The controller then compares the first coordinate information (e.g., X, Y, and coordinate values) on the separator 330 on which the first electrode 310a is to be transferred with the difference value (i.e., Coordinate value) [0042]). 
	and the method further comprises: a lamination step of attaching the unit cells seated on the separation film to each other through lamination (lamination table [0002]); 
	and a folding step of folding the unit cells so that the separation film is disposed between the unit cells after the lamination step (The separator 330 covers the upper portion of the first electrode 310a [0042]). Thereby folding the electrodes so the separation film (330) is between cells.

	As to claim 26, Kyu discloses a method for manufacturing an electrode assembly and further teaches the unit cell grasping step, a control calculates a grasp moving amount of the movable gripper through the measured full width value of the unit cell and reflects the calculated grasp moving amount to move the movable gripper so that the movable gripper grasps the unit cell.[0042-0043]

	As to claim 30, Kyu discloses the set width value stored in the memory is a preset value (In this case, the first and third coordinate information on the first and second separators 330a and 330b to which the first and third electrodes 310a and 310c are to be transferred, respectively, are previously stored in the controller. [0059]).

Claims 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kyu et al. (KR2013/0000617A, machine translation), as evidenced by Methods of Image Edge Detection and in further view of Ho et al. (KR20100121366A, machine translation).

	As to claim 31, the rejection of claim 20 is incorporated, Kyu discloses a method for manufacturing an electrode assembly comprising the vision measurement step [0041], the unit cell grasping step [0041] and in input step [0042], repeatedly performed (It is possible to stack electrodes for forming two electrode bodies at the same time by repeating the above-described but does not explicitly teach the steps operation [0061]), but Kyu does not explicitly teach the sequentially seat two or more unit cells on the separation film before folding the separation film.
	In the same field of endeavor Ho, discloses a manufacturing method for an electrode assembly (The present invention relates to a device for manufacturing a secondary battery electrode assembly and a method for manufacturing the secondary [Technical Field]) and further teaches (According to a third aspect of the present invention, there is provided a method of manufacturing an electrode assembly for a secondary battery, the method comprising: a) continuously providing a separator, one end of which is fixedly supported, from top to bottom; b) sequentially or simultaneously moving the separator to a plurality of second manifolds and a plurality of first manifolds using at least one first finger and at least one second finger; c) fixing and supporting the separator sequentially or simultaneously with the plurality of second manifolds and the plurality of first manifolds using a vacuum; d) simultaneously supplying a plurality of cathode electrodes and a plurality of anode electrodes into a plurality of first spaces and a plurality of second spaces formed by movement of the at least one first finger and the at least one second finger; And e) sequentially and sequentially releasing vacuum states of the plurality of second manifolds and the plurality of first manifolds to sequentially stack the plurality of cathode electrodes and the plurality of anode electrodes with the separator therebetween. It is to provide a method for producing an electrode assembly for a secondary battery comprising the step.) [Tech Solution]
	(The present invention relates to a device for manufacturing a secondary battery electrode assembly and a method for manufacturing the secondary battery electrode assembly and the secondary battery, which can significantly reduce the production time and manufacturing cost of the secondary battery. [Technical Field])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kyu to incorporate the manifolds of Ho to improve manufacturing cost and production time.

	 




Claims 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kyu et al. (KR2013/0000617A, machine translation), as evidence by Methods of Image Edge Detection and in further view of Min et al. (US20130240323A1).

	As to claim 13, Kyu discloses a method for manufacturing an electrode assembly but does not explicitly teach the input step further includes moving the unit cell by the movable gripper to so that the line of the end of the outermost electrode of the unit cell is parallel to the axis perpendicular to the folding progressing direction of the separation film. 
	The limitation describes a gap or space, defined by parallel lines, of the electrode as illustrated below and as such is provided within an X, Y coordinate framework.

    PNG
    media_image2.png
    644
    963
    media_image2.png
    Greyscale

(Fig. 2)
	In the same field of endeavor Min discloses a method for manufacturing an electrode assembly and further teaches a feeder 100 compensating for the position according to an instruction for action by the control part 300. As shown in Fig. 1 is a gap between electrodes.

    PNG
    media_image3.png
    563
    879
    media_image3.png
    Greyscale

(Min Fig. 1 annotated) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kyu to incorporate the electrode feeder of Min to improve processing speed. [0078] 
	Applying the electrode feeder of Min allows the controller of the scara robots of Kyu to receive the first and second images, and receives first and second image information corresponding to the first and second images, and first and second coordinate information based on the first and second coordinate information as described above, Calculate the value. Thereafter, the controller controls the first and second scara robots 314a and 314b to move the first and second electrodes 310a and 310b by the first and second alignment coordinate values.[0049]

	As to claim 16, Kyu discloses a method for manufacturing an electrode assembly but does not explicitly teach the input step further includes moving the unit cell by the movable gripper to so that the line of the end of the outermost electrode of the unit cell is parallel to the axis perpendicular to the folding progressing direction of the separation film. 
	The limitation describes a gap or space, defined by parallel lines, of the electrode as illustrated below and as such is provided within an X, Y coordinate framework.

    PNG
    media_image2.png
    644
    963
    media_image2.png
    Greyscale

(Fig. 2)
	Min discloses a method for manufacturing an electrode assembly and further teaches a feeder 100 compensating for the position according to an instruction for action by the control part 300. As shown in Fig. 1 is a gap between electrodes.


    PNG
    media_image3.png
    563
    879
    media_image3.png
    Greyscale

(Min Fig. 1 annotated) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kyu to incorporate the electrode feeder of Min to improve processing speed. [0078] 
	Applying the electrode feeder of Min allows the controller of the scara robots of Kyu to receive the first and second images, and receives first and second image information corresponding to the first and second images, and first and second coordinate information based on the first and second coordinate information as described above, Calculate the value. Thereafter, the controller controls the first and second scara robots 314a and 314b to move the first and second electrodes 310a and 310b by the first and second alignment coordinate values.[0049]
	
Claims 23, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kyu et al. (KR2013/0000617A machine translation), as evidence by Methods of Image Edge Detection and in further view of Min211 et al. (US20130260211A1). 

	As to claim 23, Kyu discloses a method for manufacturing an electrode assembly but does not explicitly teach the lamination step, rollers press the unit cells seated on the separation film so that the unit cells are fixed to the separation film. 
In the same field of endeavor Min211 discloses a method for manufacturing an 
electrode assembly [0001] and further teaches the lamination step, rollers press the unit cells seated on the separation film so that the unit cells are fixed to the separation film (See .... a web having the cathode/separator/anode laminate structure [Abstract] ... a pair of rollers that rotate in one direction and a rotation belt that is rotated by the rollers while contacting the web [0017]). The present invention to provide a lamination device that enables lamination of a separator and an electrode within a relatively short time without lowering a process rate. [0011] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kyu to incorporate the lamination of Min211 to shorten the lamination time.

	As to claim 24, Kyu discloses a method for manufacturing an electrode assembly but does not explicitly teach the lamination step, a heater is connected to at least one of the rollers to apply heat while pressing the unit cells. 
	Min211 discloses a method for manufacturing an electrode assembly [0001] and further teaches, the transporter may include a pair of roller [0017] ... heater directly heats a region of the transporter contacting the web [0001]. The present invention to provide a lamination device that enables lamination of a separator and an electrode within a relatively short time without lowering a process rate. [0011] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kyu to incorporate the lamination of Min211 to shorten the lamination time. 

	As to claim 25, the rejection of claim 22 is incorporated, Kyu discloses a method for manufacturing an electrode assembly and further teaches the folding step, a rotatable gripper grasps a first one of the unit cells and rotates (The scara robot 314 rotates the first electrode 310a onto the separator 330 [0041]) to fold the unit cells (The separator 330 covers the upper portion of the first electrode 310a. [0043])

Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive.
	a. Applicant argues Kyu does not teach vision-measure the width of the electrode nor a comparison of the width to any set value. 
	The office respectfully disagrees as, “The controller receives the first image and confirms first image information (e.g., X, Y, and coordinate values) corresponding to the first image.”[0042]. Which constitutes the acquisition of the width and length of the electrode image, as the controller acquires multiple coordinate values in the X, Y, directions. The examiner notes that Kyu specifically provides the measurement of the dimensions, which meets the BRI of the step of measuring a width value of the unit cell, as the recited measurement does not require any specific coordinates
	Kyu further teaches, the controller then compares the first coordinate information (e.g., X, Y, and coordinate values) on the separator 330 on which the first electrode 310a is to be transferred with the difference value (i.e., Coordinate value).[0042] A comparison of the coordinate values (width) occurs by the controller.
	 In this case, the first coordinate information on the separator 330 to which the first electrode 310a is to be transferred is previously stored in the controller.[0042] Where the coordinate value which is stored is the electrode image coordinates of width.
	b. Applicant’s arguments with respect to claim(s) 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The examiner notes that claim 10 recites “the separation film” without a previously recited additional separator or separation film in addition to that recited in line 4.  Thus, the separation film is being interpreted as the prior recited separator, which is met by the combination above
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728



/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728